Case 3:16-cv-30179-KAR Document 41-10 Filed 01/09/19 Page 1 of 2




                      EXHIBITR
Case 3:16-cv-30179-KAR Document 41-10 Filed 01/09/19 Page 2 of 2
                                                                                         EXHIBIT       /9
                                                                                   I   'Kl:Jo<y/c' Y
                                                                                         3-1-( ~


DEPARTMENTAL AND INTERDEPARTMENTAL CORRESPONDENCE
                CITY OF SPRINGFIELD
                   MASSACHUSETTS


       DATE: 11/7/13                                                                                        ..'
           TO: snow inspector write ins


       FROM: Vinny DeSantis

   SUBJECT: snow inspecting

      COPIES:



Thanks to all for writing in for the snow inspector position. We have picked our primary 20
inspectors. They have been notified. If you have inspected before or have been trained you will be
on our second tier ofinspectors. If you have never been trained, we plan on giving everyone a chance
to be trained.




                                                                                                                  L



                                                                                    Williams-1
